DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 05/03/2022 has been entered.  Claims 1 and 12 have been amended, no claims have been canceled, and no claims have been added, and therefore, claims 1-13 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 3-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0130704 A1-Gyure (hereafter Gyure), and further in views of US 2017/ 0362561 A1-Chung et al. (hereafter Chung), US 2013/0344574 A1-Morgan (hereafter Morgan), US 8,569,050 B1-Ericsson.
Claim 1: “A photobioreactor device adapted to improve indoor air quality,”:  Gyure discloses the invention relates to bioreactors useful for producing products including hydrogen and other gaseous products, biomass, chemicals, and pharmaceuticals; and selectively permeable materials having an open pore structure useful as structural and functional components in bioreactors (Para. [0002], lines 1-6).
“the photobioreactor comprising: a base: Gyure discloses (a bottom, Para. [0093], line 7, Fig. 1A), a liquid-holding vessel connected to the base (a vessel wall 105 extends from a bottom, Para. [0093], line 7, Fig. 1A), and a lid on the vessel (cover or top wall 155, Fig. 1A).
“the base having: a bottom, wall extending from the bottom, a cavity encapsulated by the walls, the bottom, and the liquid-holding vessel having an outer edge abutting the walls,”:  Gyure disclose the bioreactor in Figs. 1A-1C has a vessel wall 105 that extends from a bottom to a top rim 106 (Para. [0093], lines 6-8).  Further, Gyure disclose the vessel wall 105 forms a cavity encapsulated by the walls, illustrated in Fig. 1A, and the liquid-holding vessel having an outer edge abutting the walls.
“the vessel configured to hold a liquid mixture and having a substantially cylindrical shape,”:  Gyure discloses the vessel is configured to hold a liquid mixture (the vessel/vessel wall 105 contains medium 141, Para. [0093], line 17, Fig. 1A) and Gyure discloses the bioreactors of the invention comprise cylindrical vessels (Para. [0047], lines 9-11).
“an opening at the top of the vessel,”:  Gyure discloses an opening at the top of the vessel (feed pipe 146, Para. [0093], line 27, on top of cover 155, Fig. 1A).
“and a bottom shaped to converge to a small opening at the top of the base”:  Gyure discloses the bottom of the vessel/vessel 105 converges to a small opening (opening for receiving valve 207, illustrated in Fig. 2A).
“the small opening connected to a one-way valve,”:  Gyure discloses the small opening (opening for receiving valve 207) is connected to a one-way valve (valve 207, Para. [0094], line 18, Fig. 2A).
“connected to the air pump;”:  Gyure discloses the vessel is connected to the air pump (pump 930, Fig. 9A).
“the liquid mixture comprising water, a photosynthetic microorganism, and a media;”:  Gyure discloses the growth media is suitable for growth of the production organism (Para. [0104], lines 4-5); photosynthetic algae oxidizes water (Para. [0143], line 1 and line 8).
“and the lid configured to attach to the top opening of the vessel.”:  Gyure discloses the lid (cover 155, Para. [0093], line 2, Fig. 1A is illustrated to the top opening of the vessel, also illustrated in Figs. 1A and 2A).

Regarding claim 1, Gyure teaches the invention discussed above.  Further, Gyure teaches a photobioreactor having a base with a cavity (drain port and drain valve 107, Para. [0163], line 9, Fig. 1A); an air pump (pump 930, Para. [0230], line 2, Fig. 9A); at least one air inlet (various inlet/outlet ports for a vessel drain/drain valve 107, Para. [0093], lines 8-9); wherein the air pump is positioned within the cavity (Fig. 9A illustrates the pump disposed in the cavity via piping 935); wherein the air inlet(s) are configured to permit the air pump to draw indoor air through the base into the pump (various inlet/outlet ports for a vessel drain/drain valve 107, Para. [0093], lines 8-9); and Gyure teaches a light source (Para. [0130], line 9; light source 965, Para. [0102], lines 36-37).  However, Gyure does not explicitly teach wherein the light source is directed from the bottom base into the vessel.
For claim 1, Morgan teaches an invention relating to generally to photobioreactors, and more particularly to algal photobioreactors suitable for use in sequestering harmful emissions and producing biomass (Para. [0002], lines 1-3) and Morgan teaches a light source (light source 106, positioned within the fluid pathway 104 of the photobioreactor 100, Para. [0031], line 6-8, Fig. 1, and Fig. 1 shows the light source 106, extends to the bottom (base assembly 110) of the photobioreactor 100), which reads on the instant claim limitation of wherein the light source is directed from the base into the vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gyure to include wherein the light source is directed from the bottom base into the vessel as taught by Morgan, because Morgan teaches the orientation of the light source 106 allows for illumination from the light source to reach the reflective interior of the of the cover to reflect light back to the fluidic pathway (Para. [0044], lines 12-15).

Regarding claim 1, Gyure teaches the invention discussed above.  Further, Gyure teaches a photobioreactor having a base with a cavity (drain port and drain valve 107, Para. [0163], line 9, Fig. 1A); an air pump (pump 930, Para. [0230], line 2, Fig. 9A); at least one air inlet (various inlet/outlet ports for a vessel drain/drain valve 107, Para. [0093], lines 8-9); wherein the air pump is positioned within the cavity (Fig. 9A illustrates the pump disposed in the cavity via piping 935); wherein the air inlet(s) are configured to permit the air pump to draw indoor air through the base into the pump (various inlet/outlet ports for a vessel drain/drain valve 107, Para. [0093], lines 8-9); and Gyure teaches a light source (Para. [0130], line 9; light source 965, Para. [0102], lines 36-37).  However, Gyure does not explicitly teach wherein the light source is positioned at the outer edge of the cavity forming a ring.
For claim 1, Ericsson teaches an invention relating to enclosed bioreactor systems, and in particular to a production system for growing commercial volumes of algae or other biomass in two uniquely configured enclosed, biosecure, photoreaction type bioreactor vessels (Col. 1, lines 15-19) and Ericsson teaches a light source 13 positioned at the outer edge of the cavity forming a ring (Col. 10, lines 22-23, Figs. 1C and 1B), where the ring formation is illustrated in Figs. 1C and 1B), and which read on the instant claim limitation of wherein the light source is positioned at the outer edge of the cavity forming a ring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gyure to include wherein the light source is positioned at the outer edge of the cavity forming a ring as taught by Ericsson, because Ericsson teaches an array of LED lights 14, designed to emit focused, high intensity artificial grow-light energy 15 for photosynthesis into the interior of the bioreactor chamber, is placed in the concave spaced formed in the dome so as to utilize the acrylic dome 11 as an enclosure 12 for receiving a light source 13 (Col. 10, lines 18-23).

Claim 3: “wherein a dry-particle air filter is positioned within the base cavity and is connected to the air pump.”:  Gyure discloses a hemispherically and cylindrically shaped porous material at the bottom, sealed with adhesives in the inlet gas piping, functioning as a filter (Para. [0051], lines 2-4) and Gyure disclose the inlet duct 371 which is operationally connected to a bioreactor low point drain and drain valve 374, and a recirculation pump 376 (Para. [0095], lines 41-43).

Regarding claim 4, Gyure teaches the invention discussed above in claim 1.  Further, Gyure teaches the use of photoradiation is provided by a natural or an artificial source (Para. [0112], lines 9-10).  However, Gyure does not explicitly teach wherein the light source comprises an incandescent bulb.  
For claim 4, Chung teaches a high throughput photobioreactor, and more particularly, to a high throughput photobioreactor capable of culturing photosynthetic microorganisms (Para. [0001], lines 1-4) and Chung teaches the light source of the photobioreactor can be replaced with various kinds of light sources (Para. [0029], lines 2-3), which reads on the instant claim limitation of wherein the light source comprises an incandescent bulb.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gyure to include wherein the light source comprises an incandescent bulb as taught by Chung, because Chung teaches the light sources may be operated by using one type of light source or by two or more types of light sources (Para. [0059], lines 6-8).

Regarding claim 5, Gyure teaches the invention discussed above in claim 1.  Further, Gyure teaches the use of photoradiation is provided by a natural or an artificial source (Para. [0112], lines 9-10).  However, Gyure does not explicitly teach wherein the light source comprises an LED.  
For claim 5, Chung teaches a high throughput photobioreactor, and more particularly, to a high throughput photobioreactor capable of culturing photosynthetic microorganisms (Para. [0001], lines 1-4) and Chung teaches the light source may be a light emitting diode (LED, Para. [0015], lines 1-2), which reads on the instant claim limitation of wherein the light source comprises an LED.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gyure to include wherein the light source comprises an LED as taught by Chung, because Chung the LED light suitable for the cultured photobiology can be applied to further increase the culture efficiency (Para. [0033], lines 3-5).

Regarding claim 7, Gyure teaches the invention discussed above in claim 1.  Further, Gyure teaches the use of photoradiation is provided by a natural or an artificial source (Para. [0112], lines 9-10).  However, Gyure does not explicitly teach wherein the light source comprises a fluorescent bulb.  
For claim 7, Chung teaches a high throughput photobioreactor, and more particularly, to a high throughput photobioreactor capable of culturing photosynthetic microorganisms (Para. [0001], lines 1-4) and Chung teaches the light source of the photobioreactor can be replaced with various kinds of light sources (Para. [0029], lines 2-3), which reads on the instant claim limitation of wherein the light source comprises a fluorescent bulb.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gyure to include wherein the light source comprises a fluorescent bulb as taught by Chung, because Chung teaches the light sources may be operated by using one type of light source or by two or more types of light sources (Para. [0059], lines 6-8).

Claim 8: “wherein the lid is substantially dome-shaped.”:  Gyure discloses during growth of the culture, exhaust gases from the reactor will pass out of the reactor through 150 the porous material cover, lid or dome 155 (Para. [0171], lines 1-3).

Claim 9: “wherein the lid is at least partly constructed of a material that permits gas exchange.”:  Gyure discloses during growth of the culture, exhaust gases from the reactor will pass out of the reactor through 150 the porous material cover, lid or dome 155 (Para. [0171], lines 1-3).

Claim 10: “wherein the lid has a plurality of holes to drain liquid from the lid into the vessel.”: Gyure discloses the cover 155 is comprised of a porous material that is permeable to gases vented from the bioreactor (Para. [0093], lines 33-35); and thus, the porous material contains pores or holes to allow liquid to drain from the lid into the vessel.
Claim 11: “wherein the photosynthetic microorganism is a type of microalgae.”:  Gyure discloses photosynthetic (green) algae and cyanobacteria (microalgae) can produce hydrogen in the absence of light and under anaerobic conditions Para. [0143], lines 1-2). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0130704 A1-Gyure (hereafter Gyure), in view of US 2013/0344574 A1-Morgan (hereafter Morgan), and in further view of US 8,507,264 B2-Lewnard et al. (hereafter Lewnard).
Regarding claim 2, modified Gyure teaches the invention discussed above in claim 1.  Further, modified Gyure teaches a one-way valve (valve 107, 207, Figs. 1A, 2A) are connects to a tube (illustrated in Figs. 1A, 2A) and an air pump (via sparger 270, Fig. 2A).  However, modified Gyure does not teach wherein the vessel is separable from the base.
For claim 2, Lewnard teaches the invention relates generally to photobioreactors and processes to operate and use photobioreactors for the treatment of gases (Col. 1, lines 17-19) and Lewnard teaches the photobioreactor unit 100 comprises sections 130 which are defined by a separate cover section and a separate base section (base 110, Col. 12, lines 5-7, Fig. 1A), which reads on the instant claim limitation of wherein the vessel is separable from the base.
It would have been obvious to take the modified invention of Gyure to further include wherein the vessel is separable from the base as taught by Lewnard, because Lewnard teaches the elevation of the photobioreactor unit may be substantially constant along the entire length of the channel or substantial portions thereof, and gravity flow of the liquid stream may be induced by adding liquid to a first end of the photobioreactor unit and allowing overflow at the opposite end (Col. 12, lines 7-12) and Lewnard teaches constructing the designed length of the photobioreactor unit 100 may be achieved simply by selecting and interconnecting the appropriate number of photobioreactor sections 130 (Col. 11, lines 56-58).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0130704 A1-Gyure (hereafter Gyure), and in views of US 2017/ 0362561 A1-Chung et al. (hereafter Chung) and US 2013/0344574 A1-Morgan (hereafter Morgan), and in further view of US 9,521,725 B2- Woytowitz.
Regarding claim 6, modified Gyure teaches the invention discussed above in claim 5.  Further, modified Gyure teaches the use of photoradiation is provided by a natural or an artificial source (Para. [0112], lines 9-10).  However, Gyure does not teach wherein the LED is powered via a low-voltage transformer.  
For claim 6, Woytowitz teaches an invention relating to systems and methods for providing power to lighting devices and Woytowitz teaches using a low voltage power transformer coupled to LEDs (Col. 2, lines 23-24), which reads on the instant claim limitation of wherein the LED is powered via a low-powered voltage transformer.
It would have been obvious to take the modified invention of Gyure to further include wherein the LES is powered via a low-powered voltage transformer as taught by Woytowitz, because Woytowitz teaches a lighting controller transforms a line voltage, such as 120 VAC to a low voltage, such as 12 VAC, which then controls low voltage devices (Col. 29, lines 35-38) and Woytowitz teaches using a low voltage power transformer directly coupled to the lamps/LEDs to supply power prevents the data from being carried on the same power lines (Col. 2, lines 23-25).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0130704 A1-Gyure (hereafter Gyure), and further in view of US 2014/0242681 A1- Fiorentino.
Claim 12: “A method of indoor air purification comprising: growing a photosynthetic microorganism in a photobioreactor;”:  Gyure discloses the invention provides methods for producing gaseous products, including hydrogen, biomass, chemicals, and pharmaceuticals employing the bioreactors of the invention (abstract, lines 14-17, Para. [0153], lines 5-7).  Further, Gyure discloses the bioreactor receives a live culture of photosynthetic algae (Para. [0179], lines 1-2, and lines 6-7).
“wherein the photobioreactor comprises a liquid-holding vessel,”: Gyure discloses a liquid-holding vessel (vessel illustrated in Fig. 1A, having a vessel wall 105 (Para. [0093], line 7).
“a base having a bottom, wall extending from the bottom,”:  Gyure disclose a bottom, Para. [0093], line 7, Fig. 1A); a vessel wall 105 extends from a bottom, (Para. [0093], line 7, Fig. 1A); further, Fig. 1A illustrate walls 105 of the vessel extending from the bottom.
“a cavity encapsulated by the walls, the bottom, and the liquid-holding vessel”:  Gyure disclose the vessel wall 105 forms a cavity encapsulated by the walls, illustrated in Fig. 1A, which holds liquid (medium 141, Para. [0093], line 17).
“producing oxygen through photosynthesis of the microorganism;”:  Gyure disclose the algae continues to be photosynthetically cultured causing dissolved oxygen, in the medium to increase (Para. [0206], lines 1-2).
“percolating the indoor air through the photobioreactor;”:  Gyure disclose gas permeable porous materials are permeable to air (Para. [0048], lines 4-5); the gas outside the bioreactor can be ambient air (Para. [0097], line 32-33).  Further, Gyure disclose migrate from the outside air through the porous material into the bioreactor (Para. [0097], line 46-47); and Gyure disclose airlift bioreactors for the production of chemicals, pharmaceuticals, and small molecules (Para. [0013], lines 15-17).
“and 9 of 11Docket No:IPEC-18-0031853removing airborne contaminants in the indoor air by interaction of the indoor air with the microorganism while circulating the microorganism through the photobioreactor.”:  Gyure discloses the use of porous material in the exemplary bioreactor of this example improves and extends the outdoor open-air bioreactor by providing a means for reducing ingress of airborne contaminants (debris, rain, microbes, dust and the like) into the culture fluid (Para. [0228], lines 9-13).  Further, Gyure discloses air will be sterilized as a consequence of moving through the porous material cover since the open pore structure excludes all microorganisms based on size (Para. [0229], lines 9-11).

Regarding claim 12, Gyure teaches the invention discussed above.  Further, Gyure teaches a sparger which introduces bubbles into the vessel (sparger 270).  However, Gyure does not explicitly teach a pump located within the cavity drawing indoor air via the air pump into the base.
For claim 12, Fiorentino teaches an invention relating to the field of photobioreactors for growing or producing microorganisms or biomass such as microalgae and Fiorentino teaches a pump 150 may be provided in fluid communication with the closed system in order to move gas 200 throughout the system (Para. [0025], lines 3-5), where Fiorentino teaches the pump 150 may be provided within the structure 500 (Para. [0031], line 8), which reads on the instant claim limitation of a pump located within the cavity drawing indoor air via the air pump into the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gyure to include a pump located within the cavity drawing indoor air via the air pump into the base as taught by Fiorentino, because Fiorentino teaches the pump is in communication with the first lower adapter and a gas source, where the pump supplies gas to the first lower adapter of the device (Para. [0038], lines 28-30).

Claim 13: “further comprising the step of filtering the indoor air through a dry-particle filter.”:  Gyure discloses a porous material sealed in the exhaust gas vent for filtering exhaust gases and preventing contamination of the bioreactor (Para. [0051], lines 4-6); further, Gyure discloses a sterile barrier is capable of keeping desired cells, organ isms, cell-like units and/or cellular components on one side and undesired cells, organisms, and/or cellular components on another side; a sterile barrier is a type of filter; porous materials act as sterile barriers by size exclusion (Para. [0082], lines 4-8).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the new references cited in the rejection have been used to address the newly amended claim limitations presented, and the new references along with the other references cited in the rejection have been used in combination to address the claim limitations presented in the instant application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799